Name: Commission Regulation (EEC) No 2471/86 of 31 July 1986 on a partial suspension of the customs duties on import into Spain of frozen peas
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 No L 211 /24 Official Journal of the European Communities 1 . 8 . 86 COMMISSION REGULATION (EEC) No 2471/86 of 31 July 1986 on a partial suspension of the customs duties on import into Spain of frozen peas HAS ADOPTED THIS REGULATION : Article 1 1 . On import into Spain of frozen peas originating in the Community as constituted on 31 December 1985, and falling within subheading 07.02 B of the Common Customs Tariff, the customs duty shall be suspended at 4,5 % within the limit of a tariff quota of 8 000 tonnes. 2 . The first tariff quota shall be opened from 1 March to 31 December 1986 . Subsequent tariff quotas shall be opened for the calendar years 1987, 1988 , 1989 and 1990 . Article 2 1 . A first instalment amounting to 7 500 tonnes of the tariff quota referred to in Article 1 ( 1 ) shall each year be shared among products from the Member States tradition ­ ally exporting to Spain ; the respective shares which , subject to Article 3 , shall be valid until 31 December of each year shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having, regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 75 (4) thereof, Whereas, Spain has requested a partial suspension within a yearly tariff quota of 8 000 tonnes of the customs duties for frozen peas coming from the Community as consti ­ tuted on 31 December 1985 ; Whereas it should be ensured that the tariff quota is fairly allocated among the Member States ; whereas to that end the allocation should be based on statistics on exports carried out during the last three years ; Whereas, in order to take into account export trends for the products concerned, the quota amount should be divided into two instalments, the first being shared among the Member States which have traditionally exported to Spain and the second constituting a reserve to cover products from Member States which have no traditional exports or which have used their initial share ; Whereas if, at a given date in the quota period, a substan ­ tial quantity allocated to a Member State remains unused, it is essential that that quantity is returned to the reserve to prevent a part of that tariff quota from remaining unused ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members ; Whereas for administrative reasons this Regulation should not enter into force before 1 September 1986 ; whereas the suspension of customs duties should, however, be applicable from the date of the first reduction of customs duties pursuant to Article 75 ( 1 ) of the Act of Accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Member State of departure Quantity in tonnes Benelux 97 Denmark 59,9 France 169 Italy 98 United Kingdom 6 537 2. The second instalment of 500 tonnes shall constitute the reserve . 3 . The allocation provided for in paragraph 1 may, on request from a Member State submitted to the Commis ­ sion not later than 1 October, be amended for the following calendar year or years . Article 3 1 . If no share of the tariff quota has been given to products from a specific Member State or if a Member State's initial share as specified in Article 2 ( 1 ) has been used, applications from importers shall be accommodated until the total quantity of the reserve, where applicable , increased pursuant to paragraph 2, has been allocated . The allocation shall be made without giving preference to products from a specific Member State . 1 . 8 . 86 Official Journal of the European Communities No L 211 /25 2 . If by 1 October of each year less than 80 % of the tariff quota as allocated pursuant to Article 2 ( 1 ) has been used in respect of products from a specific Member State , the Spanish authorities shall include such unused portions of the initial allocation as are in excess of 20 % of the initial volume in the reserve referred to in Article 2 (2). Article 4 This Regulation shall enter into force on 1 September 1986 . It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President